Fourth Court of Appeals
                                   San Antonio, Texas
                                        January 24, 2018

                                      No. 04-17-00584-CR

                                    Jody Ybarra SALDIVAR,
                                           Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                  From the 399th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2007CR6803
                          Honorable Frank J. Castro, Judge Presiding


                                         ORDER
        The appellant’s brief was originally due to be filed on November 27, 2017. The
appellant’s first motion for extension of time was granted, extending the deadline for filing the
brief to January 17, 2018. The brief has not been filed. Appellant’s attorney is ORDERED to
respond to this court in writing within ten days of the date of this order. The response should
state a reasonable explanation for failing to timely file the brief and demonstrate the steps being
taken to remedy the deficiency. If appellant’s attorney fails to file an adequate response within
ten days, this appeal will be abated to the trial court for an abandonment hearing, and the trial
court will be asked to consider whether sanctions are appropriate. TEX. R. APP. P. 38.8(b)(2).



                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of January, 2018.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court